Citation Nr: 0509556	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty for over twenty years from 
October 1966 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision that granted service 
connection and assigned an initial 10 percent evaluation for 
hepatitis C, effective October 8, 1998.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
September 2003.  The RO issued a statement of the case (SOC) 
in October 2003, and the veteran filed a substantive appeal 
later in that same month.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
hepatitis C, the Board has characterized the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional development to satisfy the duty to assist 
is warranted.  

The RO should arrange for the veteran to undergo examination 
in connection with the claim for a higher initial rating.  
The record reflects that the veteran last underwent VA liver, 
gall bladder, and pancreas examination in December 2002; 
however, the issue at that time was entitlement to service 
connection, and the findings reported in connection with that 
examination are inadequate for evaluating the severity of the 
veteran's hepatitis C.  Hence, the Board finds that an 
appropriate VA examination, with findings responsive to the 
applicable rating criteria, is needed to resolve the claim on 
appeal.  The veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should request that the veteran submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  The RO 
should specifically seek the veteran's authorization for 
release of medical records, pertaining to the claim currently 
on appeal, from Dr. Latuska in the Butler area; these 
pertinent records have not been obtained.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Moreover, adjudication of 
the claim for a higher initial evaluation should include 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of time 
based on the facts found), pursuant to Fenderson, is 
appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records from 
Dr. Latuska in the Butler area, from 
October 1998 to the present date.   The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or a reasonable time period for the 
veteran's the RO should arrange for the 
veteran to undergo an appropriate VA 
examination-preferably, a liver, gall 
bladder, and pancreas examination-for 
evaluation of his hepatitis C.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency and degree, as 
appropriate) of manifestations of 
fatigue, malaise, and anorexia.  The 
examiner should also specify whether the 
veteran has experienced weight loss (and 
if so, whether it is minor or 
substantial), or other indications of 
malnutrition, and/or hepatomegaly related 
to hepatitis C.  The examiner should also 
comment on the frequency and duration of 
any incapacitating episodes (episodes of 
signs and symptoms severe enough to 
require bed rest and treatment by a 
physician), if any, with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain; and the total duration in 
weeks of incapacitating episodes during 
the past 12-month period. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority (to include all 
applicable criteria for evaluating the 
veteran's hepatitis C).  The RO must also 
document its consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is warranted. 

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




